Citation Nr: 0302006	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  94-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for osteoarthritis, to 
include arthritis as secondary to service-connected shrapnel 
wounds. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran had service from January 1969 to October 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  During the pendency of the appeal, the veteran's 
claims file was transferred to the Cleveland, Ohio (RO).


REMAND

The Board remanded the case in July 2001 to schedule the 
veteran for a hearing before a Member of the Board at the RO 
as soon as practicable, or for a videoconference hearing if 
requested.  However, there is no indication in the record 
that a hearing was scheduled or that the veteran indicated 
that he wished to waive his right to a hearing.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, this case is 
hereby REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO as soon as practicable, or, if 
specifically requested by the veteran, 
for a videoconference hearing.

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  The veteran is reminded that he has 
the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




